DETAILED ACTION
Claims 1 and 3-15 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-15 are allowed.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Molly Lawson on 3/2/2021.

In the Claims 

1. 	(Currently Amended) A method of generating an output log for analysis of a computer program, the method comprising: 
receiving a recording of an execution of the program; 
receiving an original output log generated based upon the execution of the program associated with the recording or generated based upon a replaying of the recording, the output log including the output from one or more existing print instructions included in the program;

determining a corresponding point in the recording of the execution based upon the indication of the point in the program;  
evaluating the additional print instruction based upon the recording of the execution and the determined corresponding point without re-compiling or re-executing the program to determine an output of the additional print instruction; and
generating a simulated output log by combining the output of the one or more existing print instructions included in the original output log and the output of the additional print instruction; [[and]] 
wherein combining the output of the one or more existing print instructions and the output of the additional print instructions includes determining a position to insert the output of the additional print instruction within the one or more print instructions included in the original output log the one or more existing print instructions are executed in the recording of the execution and the determined corresponding point in the recording associated with the additional print instruction and inserting the output of the additional print at the determined position. 
2. 	(Canceled) 
3. 	(Previously Presented) A method according to claim 1, wherein generating the simulated output log further comprises: 
inserting the output of the additional print instruction into an intermediate data structure, wherein the intermediate data structure is arranged to store the output of any print instructions in the program; and 
generating the simulated output log based upon the intermediate data structure. 

5. 	(Original) A method according to claim 4, wherein the identifier comprises a first portion based upon a point in time of the recording of the execution of the program and a second portion based upon a location identifier associated with a point in the program. 
6. 	(Original) A method according to claim 5, wherein the first portion is based upon a basic block count. 
7. 	(Previously Presented) A method according to claim 5, wherein the second portion is based upon an instruction address. 
8. 	(Original) A method according to claim 1, wherein determining the corresponding point in the recording of the execution of the program further comprises: 
determining a location identifier associated with a point in the program based upon the received indication; 
replaying the recording; and 
halting replay of the recording based upon the determined location identifier. 
9. 	(Original) A method according to claim 8, wherein determining a location identifier further comprises determining an instruction address in the program based upon the received indication. 
10. 	(Original) A method according to claim 9, wherein halting replay of the recording further comprises: 
determining that a program counter value is equivalent to the instruction address; and 
halting replay of the recording based upon the determination. 

12. 	(Previously Presented) A method according to claim 1, further comprising: displaying the simulated output log in a window of a graphical user interface. 13. 	(Original) A method according to claim 12, wherein evaluating the additional print instruction is further based upon program state information at the corresponding point in the recording of the execution of the program and replaying the recording of the execution is based upon the visible region of the window. 
14. 	(Original) A computer program comprising computer readable instructions configured to cause a computer to carry out a method according to claim 1. 
15. 	(Original) A computer apparatus comprising: 
a processor arranged to read and execute instructions in memory; 
wherein the processor readable instructions comprise instructions arranged to cause the computer to carry out a method according to claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779.  The examiner can normally be reached on Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193